UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6870


TITO LEMONT KNOX,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry M. Herlong, Jr., District
Judge. (9:07-cv-01792-HMH)


Submitted:    October 21, 2008              Decided:   October 27, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tito Lemont Knox, Appellant Pro Se.  Maxwell B. Cauthen, III,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tito Lemont Knox appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   28 U.S.C.   §     2241   (2000)   petition.    We     have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.              Knox v.

United States, No. 9:07-cv-01792-HMH (D.S.C. May 20, 2008).                 We

deny Knox’s motion for a formal briefing schedule and dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                        2